TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2019



                                     NO. 03-19-00005-CV


                              Jerry Lavone Lively Jr., Appellant

                                                v.

                                Michelle Anne Lively, Appellee




      APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order granting the motion for withdrawal of counsel signed by the

trial court on November 28, 2018. Having reviewed the record, it appears that the Court lacks

jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2019



                                     NO. 03-19-00006-CV


                              Jerry Lavone Lively Jr., Appellant

                                                v.

                                Michelle Anne Lively, Appellee




      APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order granting the motion to compel discovery signed by the

trial court on November 28, 2018. Having reviewed the record, it appears that the Court lacks

jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.